 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDLLOYD A. FRY ROOFING COMPANYandLOCAL 430,CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN & HELPERSUNION, AFFILIATED WITH INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN&HELPERS OF AMERICA, AFL. Case No. 4-CA-600.April 30, 1953DECISION AND ORDEROn March 5, 1953, Trial Examiner Albert P. Wheatly issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had not engaged in the unfair laborpractices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the copyof the Intermediate Report attached hereto. Thereafter theGeneral Counsel filed exceptions to the Intermediate Reportand a supporting brief.The Board' has reviewed the rulings made by the Trial Ex-aminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions, the briefs,and the entire record in this case, and hereby adopts the find-ings,conclusions, and recommendations of the Trial Examiner.ORDERUpon the entire record in this case and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the com-plaint against the Respondent,Lloyd A. FryRoofing Company,York,Pennsylvania,be, and it hereby is, dismissed.iPursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Styles and Petersow].Intermediate ReportSTATEMENT OF THE CASEThis case involves the layoff of certain truckdrivers (Roy C. Bixby, John P. Bubb, EarlD Feggly, Sr., Oscar D Haney, Forrest J. Mullins, Robert W Zimmerman, and RichardC.Zuller) of the above-named Company 1at a timewhen the above-named Union was engagedin organizingthem and the principal question in issue is whether the layoffs were for economicreasons or because the truckdriversengaged inactivities protected by the National LaborRelations Act, as amended, herein called the Act. Other issues in this case concern allegeddiscriminatory refusals to reemploy these drivers and an alleged discriminatory dischargeof, and refusal to reinstate, David J. Heppner, a truckdriver.'Respondent manufacturesand distributes roofing materials. It operates plants in severalof the States of the United States, but thisproceedingconcerns primarily its plant in York,Pennsylvania. There is no issue herein concerning jurisdiction. LLOYD A.FRY ROOFING COMPANY563The layoffand failure to reinstateBeginning about March 1, 1951, truckdrivers employed at Respondent's York, Pennsylvania,plant discussed among themselves(in groups of 2 or 3 and"at different beer joints in thetown") "joining the union."In the month of May 1951,Roy Bixby, a driver, called WilbertGodfrey,president of Local 430,regarding membership in the Union.Godfrey stated "hecould not take any action with respect to one man or two or three men," and advised Bixby"to get the majority of the drivers there and come and talk to him if we were interested injoining the union,"On June 4, drivers Mullins, Zuller,Heppner,Bixby, and possibly Frey,discussed,at Respondent's loading dock, joining the Union.Thereafter and on that same date(June 4,1951)these drivers went to the local union hall and sought Godfrey.Godfrey was notavailable for a meeting but did confer with Zuller,via telephone,and told Zuller"to cometo see him." On June 6, 1951, drivers Mullins, Zuller,Heppner,Frey, Kreiger,and Bixbygathered at Respondent's loading dock and again conferred regarding joining the Union. Thatsame evening Mullins,Zuller, Heppner,Frey, Bixby,Feggly,and Zimmerman went to thelocal union hall and became members of the Union.Meanwhile,and on June 4, 1951, Re-spondent attached to the pay envelopes of its drivers notice of a meeting to be held Saturday,June 9, 1951. Although the notice did not so state, Respondent anticipated discussing at theJune 9 meeting the layoff and the extent thereof.Most of the drivers received this notice onJune 6 and before they joined(or rejoined)the Union.On June 7, 1951, Respondent left in its shipping department(the customary method of han-dling correspondence for the drivers) letters dated June 7 and addressed to Bixby, Bubb,Feggly,Haney,Mullins, Zimmerman,and Zuller.2 These letters were identical except forthe addressee and stated.Dear Sir:Supplementing our memo requesting that you reportto a meetingon June 9th.As you know our volume has steadily declined andwe anticipatethe necessityof tempo-rarily laying off some of our newer drivers. In view ofgeneral businessconditions andlow volume of business our General Office has instructedthat we releasethe equipmentthatyou have been driving and thereforewe are obliged to terminateyourserviceseffective immediately.We will fully compute yourunpaid earningsand your check willbe availableon Wednes-day, June 13th,the regularpayroll date.Regretting this action.Sincerely,/s/ George E.MacDonaldOffice ManagerThe drivers thus laid off were junior in service with Respondent to the drivers retained.Respondent denies that prior to the layoff of the drivers it was aware of their unionactivities.Doubet and MacDonald,the officials directly involved,specifically denied havingknowledge of their union activities and the only evidence that Respondent was aware thereof,other than as might be inferred from the foregoing and the small size of the plant involved, 3consists of certain comments allegedly made by Henry Doubet, the plant manager, and byMacDonald.As noted immediately below herein,the undersigned is not convinced thatDoubet and/orMacDonaldmade the comments concerning the Union or union activitiesattributed to them and finds that they did not make such comments.Bixby testified that on or about October 12, 1950,when he applied for a job and after hehad told MacDonald that he(Bixby)was working for the Yankee Motor Lines,MacDonald"toldme what the wages would be on a mileage unloading pickup basis, and told me at thetime that they had enough money to keep the drivers satisfied so that there would not be anyIHeppner did not receive one of these letters.He was discharged June 23.The facts andissues concerning Heppner will be treated separately herein.It should also be noted thatFrey was not laid off.3 Eighty employees when operating 2 shifts, and 50 employees when 1 shift in operation. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activity in the plant whatsoever."MacDonald testified,concerning this testimony byBixby:Q.Did you tell Bixby thatyou tried to pay enough money to keep drivers satisfiedso that there would be no unionactivity?A. I probably told Bixbythat we tried to keep our drivers satisfied,and that we paidthem good money.Ithink I toldeverybodythat.But I did not tell them we did that sothat we would not have any unionactivity.Bixby was not a persuasive witness. Furthermore,MacDonald's testimony is more consistentwith the facts developed in the entire record herein and his version of this incident appearsmore probable than that of Bixby.MacDonald's version of this incident is accepted by theundersigned.!Zuller testified that "In thespringof 1951"at a drivers'meeting:Mr. Doubet said,afterMr. McDonaldfsic] got through with his speech,that he hadheard of a recommendation to try to get a union in the Lloyd Fry plant,and that hewould fire any man that he heard was making any kind of negotiation with the union,and he would appreciate it if anybody would come to him and tell what the man's namewas, and he would make sure the name [the name of the informer] would never be men-tioned.Mullins corroborated Zuller's testimony and fixed the time of this episode"in the first partof March,1951.Itwas in early 1951,somewhere around there."Doubet and MacDonald testi-fied there was only one meeting with the drivers at which they were present, at which one orboth of them spoke,and that this meeting occurred in September 1950. Doubet and MacDonalddenied that the statements attributed to Doubet were made, and testified the meeting wascalled so that certain instructions from Respondent's home offices(near Chicago, Illinois)could be relayed to the drivers and that the only statements made(other than courteous open-ing remarks)concerned these instructions and such matters as insurance and picking upriders.They testified "labor relations"and "union activities"were not mentioned. On thebasis of the entire record herein the undersigned is not persuaded that the meeting occurredat the time stated by Zuller and Mullins and is not persuaded that Doubet made the remarksattributed to him.The undersigned believes and finds the preponderance of the evidenceadduced to be to the contrary,i.e., that the meeting took place in September 1950 andDoubet did not allude to union or concerted activities of the drivers.Mullins testified that-around the last of April or the first of May" 1951, MacDonald askedhim if he "knew of any fellows that was trying to get the union in there"and stated "thatthere had been lots of rumors going around in the platform and in the shipping office of unionactivities,and he wanted me [Mullins]to try to find out who they were and let him know thenames."MacDonald denied making any such statements to Mullins,denied asking Mullins"whether he, Mullins,knew of any fellows who were trying to get the union into the plant" anddenied asking Mullins to try "to ascertain who was trying to get the union into the plant."On the basis of the entire record herein and the demeanor of witnesses the undersigned isnot persuaded that MacDonald made the remarks attributed to him by Mullins, and outlinedabove.Zuller testified that in April or May 1951,and after the drivers had been directed not tocongregate in the shipping office,he (Zuller)said(in the presence of John Bugash andMacDonald):"if there was a union in there, it would be changed,there would be a place fordrivers to wait where it was warm"and that MacDonald responded, "before Fry had a union,he would close the doors."MacDonald testified:Q.Did you hear Mr.Zuller testify this morning that you had said that before Frywould have a union,he would close the doors;did you hear Mr. Zuller state that youhad made such a statement?A.Yes, I did.41n determining credibility in this proceeding the undersigned has considered inter alit:The demeanor and conduct of witnesses;their candor or lack thereof;their apparent fair-ness,bias,or prejudice; their interest or lack thereof;their ability to know,comprehend,and understand matters about which they have testified;whether they have been contradictedor otherwise impeached,and consistency and inherent probability of the testimony. LLOYD A. FRY ROOFING COMPANY565Q. Did you make such a statement?A. I have no recollection of making such a statement at any time.Q.Do you deny that you made such a statement?A. I didnot make such a statement.Bugash did not testify herein. MacDonald testified on several different occasions and fromthemanner in which he testified and his demeanor on the stand he impressed the under-signed as an honest witness. In view of this and the entire record herein the undersigned is,not persuaded that MacDonald made the statement attributed to him by Zuller and set forthabove.Feggly testified that when he applied for a job, about June 1, 1951, MacDonald asked him ifhe belonged to the Union and when he (Feggly) responded he "did not at that time" MacDonaldsaid "they didn't want any union activity as the company did not want anyone to run theirbusiness."MacDonald denied asking Feggly "if he belonged to the union" and denied sayingto him that he (MacDonald) "did not want any union activity in this company" or that he "didnot want to have a union run" shop or "anything to that effect." MacDonald testified nothingwas said by him during the hiring discussion with Mr. Feggly about the Union. In view ofFeggly's prior employment at concerns known to employ union drivers and the discussion ofthis prior employment it appears likely that some reference was made to union activities.However, on the basis of the entire record, the undersigned is not persuaded that MacDonaldinterrogated Feggly concerning his union membershipor cautioned him against such activity.Earl Frey testified that "a day or two after" the layoff MacDonald "hollered over theloudspeaker" to John Bugash (shipping clerk) and asked "if Frey joined the Union," thatBugash answered, "Frey is here now" and that he (Frey) then said, "No, I am blackballedfrom the union." Frey further testified that "a day or two after" the layoff, he complainedabout a mistake in his pay and that at that time MacDonald "wanted to know if I [ Frey] be-longed to the union, and I told him, 'No, I was blackballed." MacDonald testified he had "norecollection of Frey coming over to our office" about a mistake in his pay and denied that he"at any time" asked Frey if he belonged to the Union. MacDonald also denied that he "hol-lered" over the loudspeaker and asked "if Frey joined the union."Freytestifiedthat in August 1951, while the Union waspicketingRespondent's Yorkplant,MacDonald telephoned him and asked him to take a truck out, that he (Frey) responded,"No, I can't.Iam union,"thatMacDonald then said he did not know that but he was goingto dispatch a load for him anyhow and said, "The union won't get you a damn thing." Mac-Donald testified he did not "recall having made such a statement."Frey was not a persuasive witness and from the manner in which he testified and hisdemeanor on the witness stand and on the basis of the entire record herein,the undersignedis not persuaded that MacDonald made any unlawful inquiries concerning Frey's membershipin the Union or stated to Frey that "the union won't get you a damn thing."Haney testified that around July 10, 1951, he sought work from Respondent (MacDonald),that after being referred to the lessor of Respondent's equipment and being informed by saidlessor that there was no equipment available at that time,5 he again saw MacDonald and askedfor a job and that on this second occasion MacDonald said, "Take a withdrawal card from theUnion and come back and see me." MacDonald denied that he told Haney to "take a with-drawal card from the union and come back and see me," and testified that Haney volunteeredto "get a withdrawal card if by so doing it would help him to get his job back." MacDonaldtestified he did not make any suggestion that Haney get a withdrawal card. In the light of theentire record MacDonald's version of this incident appears more probable than that of Haneyand his version is accepted by the undersigned.Zuller testified that on or about August 3, 1951, he asked MacDonald for a job and was told,"I have no truck for you to drive." 6 Zuller testified he and MacDonald then discussed a newsystem MacDonald was working out to keep drivers busy even during slack seasons and thatafter MacDonald had explained his plans he concluded, "but if there was union activities, thecompany would just forget about it " Zuller testified that in this same conversation he askedMacDonald"if I could get the rest of the fellows to come in without a union if we could getour jobs back,"and MacDonald responded,"come and see me when that happens."Zullertestified further that MacDonald told him that"the bottom of all union activities was com-munists ideas" and said as long"as there are union activities,none of the drivers wouldever come back" and asked him "who were the members of the union" and, when he (Zuller)saidhe did not know, asked "if Earl Frey was a member." Zuller testified further thatMacDonald said to him that if he "squealed to anybody about this conversation, I [ Zuller ]would get him [MacDonald] in a jam " MacDonald testified that when Zuller asked for a job5 There is no evidence that equipment was available.6 There is no evidence that a truck was available at this time.2832300 - 54 - 37 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDon or about August 3, 1951, he did not have a unit for him to drive and he so informedZuller and that he and Zuller discussedplanswhich he (MacDonald) was thinking about forkeeping the drivers busy MacDonald denied making the various comments concerning theUnion atrributed to him by Zuller and testified theplansdiscussed were his own, that Respond-ent at that time had not been consulted or otherwise informed thereof, and that he "could notgive any conditions under which they would have it [the plan ] or would not, because I justhad that notion in my own mind, to keep busy " MacDonald testified that Zuller's reemploy-ment was conditioned only upon "if and when I got the equipment for him" to operate. Mac-Donald testified the only reference to union activities consisted of a statement by Zuller thathe had been sent there (to Respondent's plant) by Godfrey (president of the Union) and his(MacDonald's) reply of "I suspected that." In evaluating and weighing this and the otherevidence that after the date of the layoff MacDonald made commentsregardingthe Unionand/or union activities, it must be borne in mind that on or about June 12, 1951, MacDonaldwas told by Godfrey the names of the employees who were members of the Union While thematter is by no means free from doubt, the undersigned is not convinced that MacDonaldmade the comments concerning the Union and/or union activities attributed to him by Zullerand finds that he did not make such commentsNone of the drivers laid off on June 7, 1951, has been reemployed by Respondent althoughsince that date Respondent has hired 14 additional drivers. The table below indicates thenames of drivers hired after June 7, 1951(the date of the layoff), the date hired, and theircurrent statusNameHi redMurray, Norman7/11/51Richards, John7/11/51Jones, Earl7/20/51Cohenour, Ira7/17/51Urich, Roy7/15/51Ansorg, Arthur7/25/51Davis, Walter8/ 9/51Mickey, Lloyd10/ 1/51Brady, William11/25/51Nickol, Howard3/ 1/52Whetzel, William3/ 9/52Armprieiter4/25/52Cain, Alfred6/11/52Dunlop, Dale7/13/52Statusdischarged 7/30/517/15/517/30/51currently on payrollentered military services 1/26/52discharged 11/26/51quit 8/12/51currently on payrolldischarged 6/4/52quit 3/5/52currently on payrollquit 11/15/52currently on payroll"11Shortly after the June 7 layoff, Bixby, Bubb, Haney, Mullins, and Zuller obtained employ-ment at Miller Motor Freight Co., a trucking establishment located at York, Pennsylvania, 7and Respondent became aware of this situation By letter dated June 25, 1951, Respondentadvised Miller Motor Freight Co., as follows:Mr Paul Hivelyc/o Miller Motor Freight Co.Zimm's Quarry RoadYork, Pa.Dear Paul-Due to business being slow we recently found it necessary to dispense with the serv-ices of seven drivers at our York plant.Iam now advised that business has picked up and we are desirous of adding additionaldrivers.What prompts me to write you regarding this matter is two-fold. First, Iam informed that five of our former drivers; namely, Mullins, Zuller, Bixby, Bubb,and Haney, are now driving for your company. I wish you would confirm this, as it isour policy to rehire individuals who were not fired "for cause" when their servicesare again needed,unless they have been employed elsewhere in the meantime.Secondly,Iam writing you for some advice and help in getting additional drivers. In the past,when drivers have been in demand, and the supply of good drivers was short, you7 After the layoff, Miller Motor Freight Co. "took over"and operatedfive of the trucksformerlyoperatedby Respondent. LLOYD A. FRY ROOFING COMPANY567have been most helpful in putting us in touch with some good men. I am told that weneed three or four men at this time, and if you know of any available individuals withgood,safe,driving experience,we would be very appreciative of your so advising.Thank you for your past favors, I amYours very truly,Is/ L. A. Fry, Jr.Vice-PresidentFloyd A. Fry RoofingCompanyMiller Motor Freight Co. replied as follows:June 29, 1951Lloyd A.Fry Roofing Co.5818 Archer Rd.Summit, Ill.Attn:Mr Lloyd A. Fry, JrDear Mr. Fry-I am writing in reply to your letterof June 25thwhereinyou advisethat due to businessbeing slow, thatyou recentlyfound it necessary to dispensewith the servicesof sevendriversatyour Yorkplant.You furthernote that businesshas pickedup and that younow wishto add additional drivers.Your informationthatfive of yourformer drivers,Mullins,Zulle.r Bixby, Bubband Haneywhose services were dispensed with because of lack of work, are now drivingfor us is correct.We hired these men when theywere dismissed,as good drivers arescarce.They havebeen examined, broken in to the methods of our operation And puton the payroll.Itwould put us to considerable inconvenience and expense if we had tolose these men at this time.We trust thatyou will appreciate our positioh in thismatter.In the event that we learn of three or four men with good safe driving records, wewill be pleased to putyou in touch withthem as we have in the past.Yours very truly,/s% Paul W. HivelyMacDonald testified he "made no effort to contact"the drivers mentioned in the abovecorrespondence except Zuller"becatike of the fact that they had gone to work for MillerMotor Freight,"because of the aforementioned correspondence,and because the employ-ment which Respondent had to offer (in July 1951)was "of a very temporary nature" and"we would not use these fellows for a long enough period to justify them giving up a job thatthey had found and where they would be able to earn a good weekly wage. We could not offerthem that, by the short time we would have dh our second shift. You will bear in mind, ofcourse,thatatthat time I had only three or four months experience on my job and myestimates and opinions on these things were somewhat limitedby mylimited experience,and I was perhaps wrong in figuring that,need for these employees would be only about amonth.Itmight actually have proved out that we could have kept them longer than that butIdid [not] know that at the time,and I didhot believe that at the time."Miller Motor Freight Co.never informed Respondent that some of the individuals namedin the correspondence set forth above had left its employment. Nevertheless,Mullins lastworked for Miller Motor Freight Co.the week ending June 23, 1951.He was not releasedand did not give notice he was leaving.He merely did not report for work after that weekThe same situation prevailed with respect to Zuller.Bixby last worked for Miller MotorFreight Co. the week endingJuly 14,1951The record does not reveal the circumstancesconcerning the termination of this employment relationship except that he quit and wasreemployed by Miller Motor Freight Co. at a later date.Haney worked for Miller MotorFreightCo. throughout 1951 and was employed there at the time of the hearing herein 568DECISIONS OF NATIONAL LABOR RELATIONS BOARD(December 1952).Bubb was employed by Miller Motor Freight Co. continuously "untilprobably March 1952."As noted above, Zuller, on or about August 3, 1951, asked MacDonald for a job MacDonaldknew at that time that Zuller was not working for Miller Motor Freight Co. but did not havea unit for him to drive In thelatterpart of August, Zuller told MacDonald he had gotten ajob in Baltimore, Maryland, and asked for a letter of recommendation. MacDonald gave himsuch a letter and Zuller wentto Baltimorewhere he remained for approximately a year.Zullermoved from Baltimore,"to the west coast" and has been there "ever since." SThere is no evidence that after August 1951 Zuller kept in contact with Respondent. Theinferencein the record is to the contrary. MacDonald testified that "as far as" we knew"Zuller was out of thepicture" after August 1951.As noted above, Haney, in July 1951, sought reemployment by Respondent but did notsecuresuch becauseRespondent did not have a unit for him to drive. Near August 1, 1951,Haney and MacDonaldmet on the street outside Respondent's plantand Haney indicatedtoMacDonald that he was dissatisfied with his job at Miller Motor Freight Co. and wantedto come backwith Respondent.MacDonald indicated to Haney that Respondent at that timedid not havea unit availablebut that he would be considered for employment when one wasavailable.However,MacDonald did not thereafter send for Haney. MacDonald testified hedid not send for Haneybecause ofthe correspondence set forth above and because Haneywas still employed by Miller Motor Freight Co.Mullinsdid not seekreemployment with Respondent.Bixby did not seek reemployment'with Respondent until thelatesummer of 1952 MacDonalddid not explain why Bixby was not reemployed at the time he sought a job other than as is in-ferred fromhis testimony that he (MacDonald) was not aware that "Bixby ever quit" theemployment of Miller Motor Freight Co.There is no evidence that Bubb sought reemployment with Respondent.MacDonald testified that he made no effort to contact' Feggly and Zimmerman "becausethose mencameto work for us and they were there only a few days a week or so, and duringthe time they were they had not established themselves to be the type of drivers that wewanted on our payroll." MacDonald testified that "there were complaints from the shippingdepartmentthat these men had been a little troublesome over there, that Zimmerman inparticularhad grumbled about notbeing assigned longer tripsthan he had," and that he(MacDonald) had "a customer complaint" that one of them (either Feggly or Zimmerman,MacDonald was not sure which one but thought it was Zimmerman) would not unload thetruck and stated that in view of this and the short period Zimmerman and Feggly wereemployed by Respondent he (MacDonald) "felt no obligation to them." There is no evidencethatZimmerman or Feggly was informed of any dissatisfaction with his work and eachdenied he was ever told of any dissatisfaction.Respondent contends that its economic situation was such in June 1951 that it becamenecessary to lay off not only its productionworkersioat its York, Pennsylvania,plant, butalso employees engaged in distribution, i.e , truckdrivers iiShipments of roofing material increased greatly during the last half of 1950 and January,February, and March, 1951 January, February, and March, 1951, usually slack months,were relatively high and each month showed an increase over the other in this quarter. Thisdiffered from the first quarter of 1950 when shipments did not begin their increase until Mayand then continued sharply upward until September. Total shipments for 1950 and to June 1951show a largeincrease aftertheKorean situation in June 1950, with an upward swing inJanuary 1951 to March 1951. In 1950 shipments increased in May and continued sharply up-ward until September. In 1951, there was a steady decline from April to June (see tables I$ The record reflects that prior to Zuller's departure from York, and after MacDonaldwas aware that Zuller was no longer working for Miller Motor Freight Co., MacDonaldunsuccessfully tried to locate Zuller in contemplation of reemployment.9 The plant involved herein has been in operation since about February 1949 and the layoffof driverson June 7r 1951,was the firstsuch layoffin the plant's history. Accordingly, therecord does not establish a practice at this plant of contacting drivers in a layoff statuswhen work again becomes available. The record is also silent as to what, if any, policyRespondent pursued at its other plants in this regard.The record does reveal that, at theplant involved herein, "when the addition of a shift is contemplated the superintendentusually phones any man who might have been laid offearlier."ioThere is no issue herein concerning the layoff of production workers.ii Respondent laid off 7 of its 11 working truckdrivers. It had 13 drivers on its payrollbut only 11 were actively working. John Warner worked only on occasions and Heppner wason leave. LLOYD A. FRY ROOFING COMPANY569and II attached hereto). Shipments declined from 147 cars in March 1951 to 129 cars inApril 1951 In May there was a further decline to 104 cars In addition, orders on hand werevery low at the beginning of May and June 1951. They dropped from 51 cars in April to 11inMay, then rose to 22 in June However, the 22 cars in June were for futuredeliveries.Between June 1 and June 7, 1951, orders practically ceased. 12Respondent contends that it interpreted the large business in the last half of 1950 and thefirst 3 months of 1951 as due to inventory hoarding because of the Korean situation and thedecline of shipments in April and May 1951, as an indication that the market had becomesaturated and that this decline would continue and concluded that the volume of business onhand and the prospects for future business did not justify having any more employees than itretained at the time of the layoff.In retrospect, Respondent's conclusion may not have been a sound one. Less than 3 weeksafter the layoffs Respondent's business had picked up to such an extent that 3 or 4 additionaldrivers were being sought.Business the middle of June began rising and Respondent enjoyedits normal June to October seasonal increase(see tables I and II).The problem,however, isnot whether Respondent's judgment as to the 1951 trend was sound, but whether its decisionto lay off drivers was motivated by economic or other considerations.The reasons advanced by Respondent for laying off the truckdrivers, without reference toother circumstances, appear to have been the true reasons. However, there are otherfactors which cast doubt upon the motivation for Respondent's action.The record reflects that, because of the decline in its business and the pessimistic out-look,Respondent considered, for more than a month before making it effective, the proba-bilityof a layoff of the second shift of production workers. However, there is no evidencethat similar consideration was given to the layoff of drivers. Is On May 25 and June 1, 1951,Respondent hired additional drivers (Zimmerman and Feggly).14 The record reflects thatRespondent leased its trucking equipment under an arrangement whereby the lessor couldremove the equipment if Respondent did not keep it manned and in use and that Zimmermanand Feggly were hired to foreclose this possibility. Thus, it appears that Respondent did notanticipate a sharp decline in the trucking phase of its York operation as late as June 1,1951.15The record does not reflect when Respondent became concerned about the truckingphase of its York operations, the date when the decision was made to curtail the use of itstruck equipment, or the basis for such decision (other than the general production informa-tionoutlinedabove and the information stated in the letter informing the drivers of thelayoff).Respondent first employed drivers at this plant beginningNovember2, 1949, and in1949 and 1950, prior to the time the second shift was started (second shift started in August),7 to 9 drivers were employed(whether these figures include drivers used in the MoreheadCity operation is not revealed since the record herein does not reveal whether this operationwas in effect at this time.) In June 1951 when the second shift was laid off the driving staffwas reduced to 8 (6 if the drivers laid off as a result of the discontinuance of the MoreheadCity operation are counted). The figures on shipments from April through May 1951 couldbe interpreted as a need to reduce the staff of production workers and drivers. However, inthe light of the approaching busy season (busy season usually expected from June to October)and the fact that shipments made the first 3 days in June were higher than any 3 days in theprevious 5 weeks, Respondent's -reduction of its driving staff to approximately the same12A single shift of production workers at this plant can produce approximately 160 carsof roofing material a month.1sAs noted above,the letter informing the drivers of their layoff states the layoff wasbrought about because of instructions from Respondent's general office to release equipment.Thisrecord does not contain any details concerning such instructions.The only referenceto such instructions is that contained in the aforementioned letter.14Zimrnerman was hired as a replacement for Heppner,after Heppner's driver's licensewas suspended.Feggly replaced Ford, a driver discharged May 25, 1951.is In addition to delivering shingles to jobbers and distributors, Respondent's York drivers(3)were used to haul slate granules from Whiteford,Maryland, to Respondent's plant atMorehead City, North Carolina, and at Morehead City to pick up felt for use at the Yorkplant.Around June 1, 1951, Morehead City officials objected to this operation as being tooexpensive and it was discontinued.However, the record reflects this was not a factor inthe determination that there should be a layoff of drivers,but merely a coincidence thatrequired the layoff of additional drivers and that absent this coincidence 5 (not 7) driverswould have been laid off. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDlevel it had been at the time the plant first started operating with its own drivers must beviewed withskepticism.Bubb,a part-time employee,who worked when a driver was sick or when Respondent hadequipment available but not being operated by someone else,made $115 during the week ofthe layoff(the week ending June 9) and this was high earnings in relation to other drivers.IfRespondent's trucking operations were such as to warrant layoffs it seems appropriate toinquire why was it necessary to employ a part-time driver? The record does not reflect theanswer.Around June 16, 1951,Respondent sharply increased its use of outside trucking lines andthe record does not reveal whether these shipments were based on orders on hand, ordersanticipated before the layoff,or on orders received after the layoff.The drivers were laid off in the middle of the week,on Thursday,June 7, 1951,1 day aftertheir regular payday. That week they had been paid on Tuesday,June 5, 1951, and had beenrequested to report to a meeting on Saturday at which Respondent anticipated(although itdidnotso inform the drivers)discussing the layoff and the extent thereof.What madeRespondent decide between Tuesday and Thursday to make the layoff on Thursday? MacDonald,the official directly involved,testified-Igave them that letter [notice regarding a meeting on Saturday]before the end of theweek,so that they[the drivers]would not waste their time hanging around there waitingfor the meetingwhichhad been announced for Saturday At the beginning of the week Ithought we would have enough business to carry them that week,but it did not turn outthat way.The production employees were laid off at the conclusion of the workweek,Friday, and thedrivers the day before,ThursdayMacDonal testified it was customary to lay off a shift atthe end of the week since they are paid by the hour,but there is no set ruling for doing thatwith the drivers since they are not paid by the hour.It is not apparent why the drivers couldnot have been laid off as easily on the 8th as the 7th It was merely a matter of 1 day Itwould have cost Respondent no money since the drivers were paidby thetrip rather thanthe hour It would have been more logical to lay off the production workers onThursday,since 8 hours of pay would have been saved.In the light of the foregoing,the question of timing becomes significant.As noted above,the layoff took place 1 day after the drivers had joined(or rejoined)the Union and the layoffwas made in haste,apparently,and the effective date thereof was advanced after the drivershad joined the Union.As outlined herein, a review of all the evidence raises a suspicion as to the real motivefor the layoff of the drivers. Suspicion,however, is not proof.The burden is on the GeneralCounsel to prove by a preponderance of the credible evidence that Respondent's conducttoward these drivers was motivated by antiunion considerations.In the opinion of the-under-signed he has not sustained that burden. The unsatisfactory explanations for the treatmentof these individuals do not of themselves spell out discriminatory motivation. An employermay act unfairly or unreasonably,but by itself that is not sufficient to charge hi M" withacting illegally under the Act. Notwithstanding a suspicion of discrimination with regardto this layoff the undersigned is unable to find that the reduction of the driver staff was'without economic justification.Furthermore,the undersigned believes and finds that therecord lacks a preponderance of evidence that antiunion considerations motivated thisreduction in force.-The undersigned also believes and finds that the record lacks a pre-ponderance of proof that Respondent was actuated by discriminatory rather than lawfulmotives in not reinstating the drivers laid off on June 7, 1951.Accordingly,the under-signed will recommend that he allegations ^ of the complaint with respect to these mattersbe dismissed.HeppnerThe complaintallegesthatRespondent discriminatorilydischarged David J.Heppner.Respondent's answer asserts that"Heppner was discharged because he had been involvedin a fatalaccident for which he wasfound to be responsiblein Courtproceedings in May1951 "On October 28, 1950, whiledriving for Respondent,Heppner wasinvolvedin a fatal accident.The followingday Heppner explainedtoMacDonaldthe circumstancesof the accident. Mac-Donald in turn reported the accident to Respondent's insurance department and discussedwhetherHeppnershouldbe removed from Respondent's payroll.Thisdiscussion resulted-inadecisionbyRespondent'sofficials to await further developmentsAs a result of this LLOYD A. FRY ROOFING COMPANY571accident the State of Pennsylvania on May 22, 1951, suspended Heppner's driver's licensefor 90 days. Heppner reported this suspension to MacDonald on May 23, 1951, and indicatedthat(hernia operation). After receipt of notice of the suspension, MacDonald checked Heppner'sdriving record at the Bureau of Motor Vehicles, Harrisburg, Pennsylvania, and on or aboutJune 1 or 2, 1951, conferred with P. B. McInerney, director of Respondent's insurance andsafety department. McInerney. told MacDonald that he (MacDonald) "would have to dischargeHeppner."McInerney confirmed the aforestated direction by a memorandum dated June 4,1951, addressed to the plant manager, stating:In view of the revocation of the license issued by the State of Pennsylvania for theabove named man [Heppner],itwill be necessary that we terminate his employmentimmediately. Also due 'to the unfavorable accident reports compiled by this man and onrecord at Harrisburg,Pennsylvania,this man is not eligible for reemployment.On or about June 23, 1951, MacDonald mailed to Heppnera letter stating:Dear Sir:In ,connectionwith recent developments leading to the suspension of your drivingprivilege our insurance department has made an investigation through the PennsylvaniaDepartment of Revenue.In view of the Court decisions of May 10 and May 22 which sustained the suspensionof your license, it has been established that partial responsibility lies with you.Due to the serious consequences of this accident and in consideration of speedingcharges against your record in 1948, 1949, 1950, we have been directed to terminateyourservices as a tractor trailer driver.This action is much regretted in view of your otherwise satisfactory service.Your insurance policy may be kept in effect if you so desire; the payments to bemade through this office. If 'you are` interested in maintaining the policy it is suggestedyou contact us during the coming week.RespectfullyLloyd A.Fry Roofing Co./s/ George E.MacDonaldYork OfficeManager.As noted above, Heppner joined the Union on June 6, 1951. On June 12, 1951, Godfrey,president of the Union, read to MacDonald "the names of employees who were signed inthe Union."Heppner's name was among those read.MacDonald testified that the delay in informing Heppner of his discharge (delay from onor about June 1 or 2 to June 23, 1951) was because Heppner was undergoing a hernia opera-tionand he (MacDonald) "did not send him his official notice of separation until he wasthrough his serious trouble. I [MacDonald] did not want to present that thing [the letterof dismissal] while he was in such a predicament." i6On May 23, 1951, when Heppner informed MacDonald of the suspension of his license,MacDonald and Heppner discussed the advisability of Heppner using the period of the suspen-sion to have performed an overdue hernia operation. During the last week of May 1951,Heppner made arrangements to be hospitalized and informed MacDonald of these arrange-ments. Heppner was hospitalized between June 7 and June 14, 1951While there are certain flaws in Respondent's evidence concerning Heppner (for instancethe reasons stated in MacDonald's letter are not the same as those stated in McInerney'smemorandum, and there is no evidence that "unfavorable accident reports" were compiledbyHeppner and are "on record at Harrisburg"),it is believed that these flaws do notsubstantially detract from its evidence that Heppner was discharged because he was in-i6MacDonald's testimony concerning the reason for the delay in giving Heppner notice ofhis discharge is subject to an, interpretation that Heppner was in the hospital at the time he(MacDonald) received instructions to discharge him and that MacDonald delayed because ofthiscircumstance. However, the entire record indicates that MacDonald's testimony is tothe effect that he delayed because of Heppner's physical troubles and his current efforts tocorrect such and not merely because he was in the hospital. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDvolved in a fatal accident and was suspended therefor.Here, as in the situation involvingthe layoff of June 7,the entire evidence adduced raises a suspicion as to Respondent'srealmotive but the undersigned is not persuaded that the discharge was because of unionmembership or activity.In the light of all the foregoing considerations and upon the entire record in the case,the undersigned makes the following:CONCLUSIONS1.Lloyd A.Fry Roofing Company is engaged in a business within the jurisdiction of theNational Labor Relations Board and it will effectuate the purposes of the Act to exercisejurisdiction over this business.2.Local 430, Chauffeurs,Teamsters,Warehousemen&Helpers Union, affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,AFL, is a labor organization within the meaning of Section 2(5) of the Act.3.The preponderance of the evidence adduced does not establish that Respondent has en-gaged in or is engaging in the unfair labor practices alleged in the complaint herein.[Recommendations omitted from publication.] \\\\\\\\\\\\\\\ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \\ \\ \ \ \ \ \ \\ \ \\ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \\ \ \\ \\ \ \\ \ \ \\\ \ \ \ \ \ \ \ \ \ \ \ \ \ \\ \\ \ \ \\\\\\ \\\ \im\\\\\\\\\\\\\\\\\N\\\\ \ \ \ \ \ \ \ \ \ \ \\\ \ \ \ \ \ \\ \\ \\\\ \ \ \ \ \ \ \ \ \ \ \ \ \ \ \\ \ \ \\ \ \\\ \\\ \ \\ \\ \ \ \\ \ \\ \ \ \ \ \ \ \ \ \\ \ \ \ \\ \\ \ \ \ \ \\\ \\\\\\\\\ \ \ \ \ \\ \ \\ \\ \ \\ \ \ \ \\\ \\ \ \ \\ \ \\ \\ \ \ \\ \ \ \ \ \8t8tNa 574DECISIONS OF NATIONAL LABOR RELATIONS BOARD4FV§4NN0